Citation Nr: 0213124	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  01-06 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
arthritis.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
disability characterized by soreness and weakness of the 
muscles.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision that denied 
the veteran's application to reopen his claims for service 
connection for arthritis and a disability characterized by 
soreness and weakness of the muscles.  He responded by filing 
a Notice of Disagreement in June 2001, and a Statement of the 
Case was issued to him in June 2001.  In July 2001, the 
veteran filed a VA Form 9 (Appeal to the Board of Veterans' 
Appeals), perfecting his appeal.  He testified before a local 
hearing officer at the RO in October 2001; the transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action need to render a 
fair decision on each of the issues on appeal has been 
accomplished.  
 
2.  A September 1999 rating decision denied the veteran's 
claims for service connection for arthritis and for a muscle 
disability characterized by weakness and soreness; although 
notified of the denial and of his appellate rights later in 
September 1999, the veteran did not appeal the denial.  

3.  The evidence associated with the claims file since the 
September 1999 denial is cumulative of evidence previously of 
record, and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  


CONCLUSIONS OF LAW

1.  The September 1999 rating decision which denied the 
veteran's claims for service connection for arthritis and a 
muscle disability characterized by weakness and soreness is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2001).  

2.  No new and material evidence has been received to warrant 
reopening the veteran's claims of entitlement to service 
connection for arthritis and a muscle disability 
characterized by weakness and soreness.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on either of the petitions to reopen claims for 
service connection, as all notification and development 
action needed to render a fair decision on each claim has 
been accomplished.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.  

The veteran seeks to reopen his claims for service connection 
for arthritis and for a muscle disability characterized by 
weakness and soreness.  These claims were last denied by a 
September 1999 rating decision, which was based upon 
consideration of the veteran's service medical records and 
other documents of record, to include statements by the 
veteran.  Although notified of the denial and of his 
appellate rights later in September 1999, the veteran did not 
appeal the denial.  Hence, that decision is final as to the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2001). 

Under the applicable law, the Secretary must reopen a 
previously and finally disallowed claim when "new and 
material evidence is presented or secured with respect to a 
claim."  38 U.S.C.A. § 5108 (West 1991).  38 U.S.C.A. 
§ 7105(c) provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The Federal Circuit has clarified that 
§§ 7105(c) and 5108 function together to prohibit the 
reopening of claims in the absence of new and material 
evidence, where the claims in question have been denied by 
the RO and not appealed to the Board.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).
New and material evidence is defined by regulation as 
follows:  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits 
of the claim.  

38 C.F.R. § 3.156(a) (2001).  

By amendments to 38 C.F.R. § 3.156(a) made in August 2001, 
the definition of "new and material" evidence was changed; 
however, the amendment is applicable only to claims to reopen 
filed on or after August 29, 2001.  66 Fed. Reg. 45620-30 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.156(a).  In Hodge v. West, it was noted that such evidence 
could be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.  Hodge v. 
West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In determining if new and material evidence has been 
submitted, VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it must be considered in order to fairly decide the 
merits of the claim.  See Spalding v. Brown, 10 Vet. App. 6, 
10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).

In support of his application to reopen, the veteran has 
offered only his own contentions; he has not submitted any 
additional medical or other documentary evidence.  For the 
reasons discussed below, the evidence submitted by the 
veteran is not new and material, and his claims cannot be 
reopened.  

In connection with the current claim, the veteran has 
asserted that his work as a combat engineer while serving in 
Vietnam involved prolonged exposure to Agent Orange, as well 
as the prolific rains of the monsoon season.  He further 
contents that this in-service exposure resulted in his 
current arthritis and muscle disabilities.  However, because 
VA already considered these contentions at the time of the 
September 1999 denial, the veteran's current statements are 
not new, as defined by 38 C.F.R. § 3.156(a).  The Board would 
also point out that, as a layperson, the veteran is not 
competent to provide a probative opinion on a medical matter, 
such as the etiology of a disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
where, as here, resolution of the issue on appeal turns on a 
medical matter-whether there is relationship between either 
of the claimed disabilities and service-unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

The veteran has also argued that the VA has failed to 
consider 38 U.S.C.A. § 5107(b), which grants the benefit of 
the doubt to the claimant whenever the evidence is in balance 
between the positive and the negative.  However, because the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen these finally disallowed 
claims, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  The 
veteran's applications to reopen his previously denied claims 
for service connection must be denied.  

In reaching this decision, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
which, as indicated above, was enacted during the pendency of 
the appeal.  The Board points out, however, that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (codified at 38 
U.S.C. § 5103A(f) (West Supp. 2001)).  Because the veteran 
has not presented new and material evidence to reopen his 
claim, it does not appear that the duty to assist provisions 
of the Act are applicable in the instant appeal.  Moreover, 
as indicated above, because the petition to reopen was filed 
prior to August 29, 2001, any duties set forth in the revised 
version of 38 C.F.R. § 3.156(a), promulgated pursuant to the 
Act, also are not applicable in this appeal.  

In any event, the Board has determined that that all 
notification and development action needed to render a fair 
decision on each of the issues on appeal has been 
accomplished.  In this regard, the Board notes that the 
veteran and his representative have been put on notice as to 
the basis for the denial of the claim, and, hence, what is 
needed to support each application to reopen.  They also have 
been afforded various opportunities to present evidence and 
argument in support of the petition to reopen.  The Board is 
aware of no circumstances in this matter that would put the 
VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
the claim on appeal.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  


ORDER

In the absence of new and material evidence, the application 
to reopen the claim for service connection for arthritis is 
denied.  

In the absence of new and material evidence, the application 
to reopen the claim for service connection for a disability 
of the muscles characterized by soreness and weakness is 
denied.  


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

